Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bogdan Zinchenko (Registration number 57,473) on July 12, 2021.

The application has been amended as follows: 
To the Claims:

Claim 3: The lens module according to claim [[2]] 1, wherein the first blade and the second blade are symmetrically arranged.

Claim 5: The lens module according to claim [[4]] 1, wherein the main body part is provided with a hole, and the mounting bracket is rotatably connected to the hole.



Response to Arguments
Applicant’s arguments, see pages 9-11, filed 05/18/2021, with respect to the prior art of record have been fully considered and are persuasive.  The rejections of claims 1, 3, and 5-20 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In addition to the prior art of record and arguments related thereto the examiner notes that the prior art in general does teach the use of arc shaped notches in the outer profile of blade members to cooperatively define two or more apertures (see for example Sangregory et al US Patent 5,432,576 and Okita US Patent 8,040,584 B2).  Such arrangements however do not have the claimed drive interface between the blades and the driving assembly in the form of a protruding part extending from the main body part of the blade, instead using recesses into which the drive member is inserted to directly rotate the blade.  Configurations which do use a protruding part and a main part with an arc shaped main body part (as in for example Liu et al, US PGPub 2013/0077950 A1, protruding part 222 and main body part with arc 224) still are distinct from the claimed configuration because the arc shaped notch is singular (not two or more arc shaped notches) and because the arc shaped notch is no defined in an outer contour of the main body part (instead being defined on a side contour and inner contour of an arc-shaped protrusion of the bade, as used in the claim and understood in light of the 22 is located in Figure 2 to meet the claimed language).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/L.W.R/Examiner, Art Unit 2852